Rothrock, J.
I. It is not claimed in the argument of counsel for appellant that this proceeding is in the nature of an equitable action, and triable anew in this court. If, however, the issues are of an equitable character there can be no trial de novo here, because it appears that the cause was tried in the court below upon oral evidence taken in open court, and it does not appear that anv motion was made for a trial upon written evidence, or that the court caused the evidence offered on the trial to be taken down in writing and certified by the judge, as required by Sec. 2742 of the Code.
In this condition of the record we can only try the legal errors duly presented. Code, Sec. 2741. There must be a compliance with the requirements of Sec. 2742, to entitle parties to a trial anew of equitable actions in this court.
II. There are no errors assigned by appellants. It is necessary that there should be in order to have a trial upon error. This court can only regard errors which are assigned. Code, Sec. 3207.
Affirmed.